DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JONES (US 20180329617 A1 to Jones, C. V. et al.).
Regarding claim(s) 1, 11, and 16,
JONES discloses:
A non-transitory computer-program product tangibly embodied in a machine-readable non-transitory storage medium that includes instructions configured to cause one or more processors to perform operations including (claim 11) (see, at least, JONES:  [18]: The memory includes a non-transitory computer-readable storage medium storing computer-readable program code therein that is executable by the processor to perform operations. The operations include receiving, via the at least one receiver, occupancy data for an operating environment responsive to navigation of the operating environment by a mobile robot, and displaying, via the user interface, a visual representation of the operating environment based on the occupancy data):	
A system comprising:  one or more processors; and  one or more non-transitory, electronic storage mediums that include instructions configured to cause the one or more processors to (claim 16) (see, at least, JONES:  [0001]: The present disclosure relates to connected devices and systems and methods for interoperation of the same; [18]: The memory includes a non-transitory computer-readable storage medium storing computer-readable program code therein that is executable by the processor to perform operations. The operations include receiving, via the at least one receiver, occupancy data for an operating environment responsive to navigation of the operating environment by a mobile robot, and displaying, via the user interface, a visual representation of the operating environment based on the occupancy data):  
A method comprising ([0001]: The present disclosure relates to connected devices and systems and methods for interoperation of the same.):  (claim 1)
receiving floor plan data corresponding to at least one of a location, dimensions, or orientation of one or more walls defining at least one room of a building (see, at least, JONES: [0068]: the mobile robot may include a localizing circuit that builds a metric, range-based map of walls and obstacles (using, for example, a laser range finder, sonar, radar, triangulation, time-of-flight, or phase difference calculating) and/or an occupancy map of free space (for example, traversable floor space, or floor space not occupied by an object or fixture).;  [68]: The occupancy data (which may be visually represented as a “floorplan map” for the operating environment) may include data defining multiple surface locations of the environment; [0092]: based on occupancy data collected by one or more localizing sensors of a mobile robot (such as the mobile robot 200) responsive to navigation of an operating environment (such as the living space 20), a relative spatial context of rooms 701, 702 in an operating environment 70 may be identified. For example, the data collected by the mobile robot may be put together to build or generate a plan view map of an interior space.; [0086]: The floorplan map 60 further indicates an absence of walls or barriers (shown by dotted areas 61) between three rooms (the Living Room 607, the Kitchen 606, and the Den 603), defining a contiguous space 650.) ;
  receiving sensor data corresponding to detected activity within the at least one room of the building (see, at least, JONES: [83]: In another example, a networked home energy monitoring device, such as a Sense home energy monitor, may automatically detect and identify devices and operating data (whether network-enabled or not) based on their power draw;  [0074] The floorplan map 50 may be populated with the icons 30a, 34a-34f, 40a automatically (i.e., without human intervention). For example, a user terminal executing an application that provides the user interface may receive information identifying electronic devices in the operating environment (including both connected and non-connected devices) and/or their respective operating states from one or more network sources, including but not limited to the mobile robot 200, hub 110, controller 120, or other connected device. The list 420 identifying the local devices and/or operating states may thereby be generated. Likewise, the respective spatial locations of the devices represented by the icons 30a, 34a-34f, 40a may be determined automatically (for example, from occupancy data and/or wireless signal coverage data collected by the mobile robot);  [105]: air conditioning unit and a refrigerator in the operating environment can be uniquely identified based on their respective energy usage and power draw profiles; [88]: motion-activated response to detection of a presence of a user in the Kitchen; [0024]: In some embodiments, the at least one other of the electronic devices may be a motion sensor in one of the rooms adjacent to the respective spatial locations of the one or more of the electronic devices in the relative spatial context. The method may further include predicting a presence of a user in one of the rooms corresponding to the respective spatial locations of the one or more electronic devices responsive to the operation of the motion sensor in the one of the rooms adjacent thereto in the relative spatial context;);
  determining a type of the at least one of the at least one room of the building based on the detected activity (see, at least, JONES: [102]: The room type of the at least one [...] may be automatically detected based on visual recognition of objects in the room and/or identification of electronic devices in the room.;  [68]: A unique identity for unique rooms or areas (illustrated as Zone 1, Zone 2, Zone 3) [...] may be automatically determined by recognition of landmarks or devices therein.;  [71]: The room name/type of the at least one/label [...] may be automatically determined based on recognition of objects or connected devices therein; [0092]: based on occupancy data collected by one or more localizing sensors, a relative spatial context of rooms 701, 702 in an operating environment 70 may be identified. For example, the data collected by the mobile robot may be put together to build or generate a plan view map of an interior space. In particular, FIG. 7 illustrates a relative spatial context of a Hallway 701 to a Bedroom 702 in the operating environment 70.; [0086]: The floorplan map 60 further indicates an absence of walls or barriers (shown by dotted areas 61) between three rooms (the Living Room 607, the Kitchen 606, and the Den 603), defining a contiguous space 650. the absence of walls/barriers may be indicated by the occupancy data detected by localizing sensors and/or by signal coverage data acquired by a wireless transceiver of a mobile robot responsive to navigation of the operating environment.;  [97]:, based on occupancy data collected by one or more localizing sensors of a mobile robot (such as the mobile robot 200) responsive to navigation of an operating environment (such as the living space 20), a relative spatial context of rooms 701, 702 in an operating environment 70′ may be identified. In particular, FIG. 8 illustrates a relative spatial context of a Hallway 701 to a Bedroom 702 in the operating environment 70′.);
 and  modifying the floor plan data to include the determined type of the at least one of the at least one of the one or more rooms (see, at least, JONES:   [104]: This updated occupancy data may be compared with previously-collected occupancy data to resolve ambiguities and/or update changes to the environment in a corresponding floorplan map;  [68]: A unique identity for unique rooms or areas (illustrated as Zone 1, Zone 2, Zone 3) may be automatically determined by recognition of landmarks or devices therein. The occupancy data (which may be visually represented as a “floorplan map” for the operating environment) may include data defining multiple surface locations of the environment 10 (for example, by pixels), each having a value that corresponds to whether the pixel location corresponds to a surface location that is occupied, traversable by the mobile robot 200, or unexplored.; [105]: non-connected devices can be identified, added to the floorplan map to indicate their respective spatial locations, and correlated with their energy usage information to provide visual indications of location and status in the operating environment as described herein.; [0082]: The floorplan map(s) described herein may be generated based on occupancy data detected by localizing sensors of a mobile robot (such as the sensors 270A-H of the mobile robot 200 of FIGS. 2A-2C) responsive to navigation of the operating environment.), 
wherein a visual representation of the floor plan data is operable to be output on a display device (see, at least, JONES: [0085]: based on occupancy data collected by one or more localizing sensors of a mobile robot responsive to navigation of an operating environment (such as the living space 20), the user interface 610 displays a visual representation 60 of the operating environment. The visual representation is illustrated as a floorplan map 60, which is populated with icons 30a, 34a/e/f, 40a indicating the respective spatial locations and operating states of detected or user-specified electronic devices that are local to the operating environment.; [0086] The floorplan map 60 further indicates an absence of walls or barriers (shown by dotted areas 61) between three rooms (the Living Room 607, the Kitchen 606, and the Den 603), defining a contiguous space 650. As noted above, the absence of walls/barriers may be indicated by the occupancy data detected by localizing sensors and/or by signal coverage data acquired by a wireless transceiver of a mobile robot responsive to navigation of the operating environment.; [0014]: In some embodiments, populating the visual representation of the operating environment may include determining the respective spatial locations of the electronic devices in the operating environment.;  [68]: The data collected by the localizing circuits of the mobile robot 200 based on navigation of an environment is generally referred to herein as occupancy data for the environment. A unique identity for unique rooms or areas (illustrated as Zone 1, Zone 2, Zone 3) [...] may be automatically determined by recognition of landmarks or devices therein. The occupancy data (which may be visually represented as a “floorplan map” for the operating environment) may include data defining multiple surface locations of the environment 10 (for example, by pixels), each having a value that corresponds to whether the pixel location corresponds to a surface location that is occupied, traversable by the mobile robot 200, or unexplored.;  [73]: The plan view of FIG. 5 illustrates example operations for displaying a visual representation of an operating environment that visually indicates relative spatial locations of devices and operational states thereof according to embodiments of the present disclosure. [...] The populated floorplan map 50 provides a visual “snapshot” of the operating environment, [0074]: The floorplan map 50 may be populated with the icons 30a, 34a-34f, 40a automatically (i.e., without human intervention)).  
Regarding claim(s) 9,
JONES teaches all of the limitations of claim 1.
JONES further discloses:
wherein the power data includes at least one of: a power usage profile;  a power frequency profile; a power factor; and  inductive or reactive loads (see, at least, JONES:  [105]: In particular, energy usage of a non-connected device can be determined using networked energy monitoring devices, such as the Sense home energy monitor, which automatically detects and identifies non-connected devices based on their power draw profile. For example, an air conditioning unit and a refrigerator in the operating environment can be uniquely identified based on their respective energy usage and power draw profiles.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US 20180329617 A1 to Jones; C. V. et al.) in view of JAKOBSSON (US 20200106637 A1 to Jakobsson, B. M.).
Regarding claim(s) 2, 12, and 17,
JONES teaches all of the limitations of claims 1, 11, and 16, respectively.
JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
 further comprising:  determining an area of the at least one room of the building, wherein determining the type of the at least one of the at least one room is further based on the area of the at least one room (see, at least, JAKOBSSON:  [135]: A similar type of probing and analysis can also be done using radio transmitters/sensors of radio unit 104 with low or variable signal strength. The automated organization of the network map shown in FIG. 2 is also made based on observations of events not generated by any of the nodes. Node 3 and Node 8 are determined to be likely in the same room or small area as they are both adjacent to Node 2 and Node 4, as well as to each other. Node 7 has not yet been found to be adjacent to any of the other nodes, and may be in a room that is rarely used. This may be a storage room, for example, or a rarely-visited utility room; figure 3: nodes 3 and 8 in the living room.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 3, 13, and 18,
JONES teaches all of the limitations of claims 1, 2, 12, 13, 16, and 17 respectively.
JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
wherein the floor plan data includes a plurality of rooms, and wherein determining the type of the at least one of the at least one room is further based on the location of the one room relative to locations of the remaining plurality of rooms (see, at least, JAKOBSSON:  [135]: A similar type of probing and analysis can also be done using radio transmitters/sensors of radio unit 104 with low or variable signal strength. The automated organization of the network map shown in FIG. 2 is also made based on observations of events not generated by any of the nodes. Node 7 has not yet been found to be adjacent to any of the other nodes, and may be in a room that is rarely used. This may be a storage room, for example, or a rarely-visited utility room; [0137] Based on an adjacency matrix associated with the connections between nodes, the system knows that the entrance room is connected to the living room, which in turn is connected to the bedroom. Based on traditional configurations of homes, the system may tentatively assign room to being a study.).   
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 4, 14, and 19,
JONES teaches all of the limitations of claim(s) 1, 11, and 16, respectively.
JONES further discloses:
 wherein the sensor data includes image data (see, at least, JONES:  [102]: The room type may be automatically detected based on visual recognition of objects in the room), 
and  wherein the method further comprises:  tracking a movement of an object in the one or more rooms (see, at least, JONES:  [94]: In some embodiments, the motion sensor 120A1 in the Hallway 701 may be further configured to detect a trajectory of the user P (either towards or away from the door 702d to the Bedroom 702), and the light 34A2 in the Bedroom may also be controlled based on the detected trajectory, rather than the detected presence alone.), 

JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
wherein determining the type of the at least one of the at least one of the one or more rooms is further based on at least one of:  an amount of time the object has spent in the one or more rooms, the amount of time based on the tracked movement of the object (see, at least, JAKOBSSON: [0084] Once a location (corresponding to the “presence” predicate) and a pseudonym are computed, these two predicates are preferably used to compute other predicates, along with raw sensor data. Many of these derived predicates use multiple previous predicates in the form of a history. For example, the determination of what is likely to be a bedroom is performed based on detecting a long-term presence with a very weak signal (not much movement, not much sound, and with periodic lack of signal), preferably during the same time of the day (or night) for a series of days. For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between. On a second day, the system, may detect the arrival of a user at 10:25 pm and the departure of a user at 5:52 am, with low-strength sensor signal associated with the space in between. After a few days of largely consistent determinations of this type, this area, defined as the space covered by a small set of nodes and associated sensors, is determined tentatively to be a bedroom. As more classifications that are consistent with this classifications are made, the certainty of the classification improves. This can be expressed as a score, a probability, or as a variance computed from different individual observations.);
 and  a traffic pattern of the object in the one or more rooms, the traffic pattern of the object based on the tracked movement of the object (see, at least, JAKOBSSON:  [84]: For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between. On a second day, the system, may detect the arrival of a user at 10:25 pm and the departure of a user at 5:52 am, with low-strength sensor signal associated with the space in between. After a few days of largely consistent determinations of this type, this area, defined as the space covered by a small set of nodes and associated sensors, is determined tentatively to be a bedroom.;  [119]: A room can also be determined to be a kitchen 128 by being used in a manner consistent with kitchen use. This includes being used soon after a user leaves the bedroom in the morning (for breakfast)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 5, 15, and 20,
JONES teaches all of the limitations of claim(s) 1, 11, and 16, respectively.

JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
 wherein the sensor data includes audio data (see, at least, JAKOBSSON:   [102]: sound sensors; [0119] A room can also be determined to be a kitchen 128 by being used in a manner consistent with kitchen use. This includes for having sound profiles from sound sensor indicative of a kitchen (the humming of a dishwasher or the gurgling of a coffee maker); [77]: The system further determines that a room is a likely garage based on temperature swings, the sound of garage door openers, and offers to connect the garage opener to user-controlled apps, using IR transmitters in outlets or switches to communicate with the garage door opener;  [79]: If there are several users that are active in a space, the above algorithm generates multiple locations based on correlations between sounds and motion data. Other sensor data can also be used, e.g., an inertial sensor can be used to detect vibration associated with a person walking, and correlated with sound data. In another example, sound data is available, but no motion sensor data. This still enables the system to determine a likely location of a user, by correlating detected sounds with each other and identifying the location of the strongest signal or the signal with the greatest correlation with the others.;  [84]: the determination of what is likely to be a bedroom is performed based on detecting a long-term presence with a very weak signal (not much movement, not much sound, and with periodic lack of signal), preferably during the same time of the day (or night) for a series of days. For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between.; [0124]: An entry room , also referred to herein as an entrance room, can be identified based on sounds detected by sound sensor associated with the opening and closing of doors ), 
and wherein the method further comprises:  tracking a movement of an object in the one or more rooms, wherein determining the type of the at least one of the at least one of the one or more rooms is further based on at least one of an amount of time the object has spent in the one or more rooms, the amount of time based on the tracked movement of the object (see, at least, JAKOBSSON:  [84]: the determination of what is likely to be a bedroom is performed based on detecting a long-term presence with a very weak signal (not much movement, not much sound, and with periodic lack of signal), preferably during the same time of the day (or night) for a series of days. For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between.);
 and  a traffic pattern of the object in the one or more rooms, the traffic pattern of the object based on the tracked movement of the object (see, at least, JAKOBSSON: [0119] A room can also be determined to be a kitchen 128 by being used in a manner consistent with kitchen use. This includes being used soon after a user leaves the bedroom in the morning (for breakfast); for having sound profiles from sound sensor 101 indicative of a kitchen (the humming of a dishwasher or the gurgling of a coffee maker; [84]: For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between. On a second day, the system, may detect the arrival of a user at 10:25 pm and the departure of a user at 5:52 am, with low-strength sensor signal associated with the space in between. After a few days of largely consistent determinations of this type, this area, defined as the space covered by a small set of nodes and associated sensors, is determined tentatively to be a bedroom.;  [119]: A room can also be determined to be a kitchen by being used in a manner consistent with kitchen use. This includes being used soon after a user leaves the bedroom in the morning (for breakfast)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 8,
JONES teaches all of the limitations of claim 1.
JONES further discloses:
wherein the digital floor plan data includes a location of a powered appliance within the at least one room of the building, wherein the sensor data includes power data from the powered appliance (see, at least, JONES: [0105]: energy usage of a non-connected device can be determined using networked energy monitoring devices, such as the Sense home energy monitor, which automatically detects and identifies non-connected devices based on their power draw profile. For example, an air conditioning unit and a refrigerator in the operating environment can be uniquely identified based on their respective energy usage and power draw profiles. Operating status information and respective spatial locations for such non-connected devices may also be determined from energy usage and corresponding locations of power outlets. [...] Thus, non-connected devices can be identified, added to the floorplan map to indicate their respective spatial locations, and correlated with their energy usage information to provide visual indications of location and status in the operating environment as described herein.), 

JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
and  wherein determining the type of the at least one of the at least one room of the building is further based on the power data of the powered appliance (see, at least, JAKOBSSON:  [0085]: The energy profile associated with an outlet is indicative of the use of the outlet. By computing FFTs [Fast Fourier Transforms] of the energy consumption, the system distinguishes common appliances (such as refrigerator, microwave, hair dryer, and dishwasher) from each other, and associates these with the outlet used. This is done by comparing the computed FFTs to stored FFTs obtained from known appliances and stored in a database associated with the backend. This database preferably contains FFT profiles associated with multiple brands and models, and also, FFT profiles associated with common types of malfunction or needs for repair. In addition to FFTs, the system also stores temporal data indicating the periodicity with which power is drawn, e.g., every 30 minutes (as might be typical of a compressor for one freezer, during a time the freezer door is not opened) or every morning around 7:00 am (as may be associated with a toaster, a hair dryer, or an on-demand water heater); [0086] This profile data is used to determine the likely function of the area where the node is located (e.g., kitchen or bathroom); the likely type and model of the appliance; the likely state of the appliance, including being recently introduced in the system, having recently changed in terms of its power consumption profile; and other features and characteristics. This is preferably correlated with the pseudonym of the user associated with the appliance, as applicable.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 10,
JONES teaches all of the limitations of claim 1.
JONES does not expressly disclose the following limitations, which JAKOBSSON however, teaches:
wherein the digital floor plan data includes a location of a host unit disposed within one of the one or more walls, wherein the sensor data includes accelerometer data from the host unit, the accelerometer data including data corresponding to vibrations within the wall that the host unit is disposed in (see, at least, JAKOBSSON:   [5]: The processing device is configured to determine a physical layout of at least a portion of an area that includes a set of sensor devices of a sensor network; [58]: the disclosed system enables advanced sensing, communication, and control through outlets and wall switches; [79]: . Other sensor data can also be used, e.g., an inertial sensor can be used to detect vibration associated with a person walking, and correlated with sound data;  [103]: In addition, other sensors can be used to improve the estimate corresponding to the presence 121 of a user, e.g., the inertial sensor 107 can be used to detect heavy footsteps; this is particularly useful if the output of the inertial sensor 107 is correlated with the outputs of sound sensor 101 or with motion sensor 103, etc. Thus, by detecting strong correlated signals from multiple sensors associated with a node, a presence predicate is determined, where the signals correspond to the arrival of a person close to the node of at least one sensor of the collection of sensors 100.), 
and  wherein the determining the type of the at least one of the at least one room of the building is further based on characteristics and a location of the detected vibrations (see, at least, JAKOBSSON:  [116]: Thus, the determination of bedroom is preferably based on an activity profile comprising both a sound and motion profile, and potentially also inertial sensor data indicating tossing and turning or snoring, along with the duration of time during which these inputs are rather consistently observed.;  [123]: stairs can be identified based on sound detected by sound sensor 101 and motion detected by motion sensor 103 for nearby nodes. Inertial sensor 107 is also beneficial to detect impact, which results from falls.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US 20180329617 A1 to Jones; C. V. et al.) in view of JAKOBSSON (US 20200106637 A1 to Jakobsson, B. M.) in further view of RAKOVA (US 20160261268 A1 to Rakova; B. et al.).
Regarding claim(s) 6,
JONES teaches all of the limitations of claim 1.
JONES does not expressly disclose the following limitations, which RAKOVA however, teaches:
wherein the sensor data includes electromagnetic interference (EMI) data (see, at least, RAKOVA:  [15]: EMI signals may vary based on the specific type of electronic components used in a circuit, tolerance values, the specific configuration of those components, and the electrical signals and fields those circuits are exposed to. Thus, individual components, circuits, and devices may be identified based on the EMI signals individually and collectively generated by components and collection of components.;  [34]: In particular embodiments, EMI signals may be used to sense a context surrounding the device 230 or the user. ), 
and wherein the method further comprises:  determining a type of the at least one of the object based on the EMI data (see, at least, RAKOVA:  [35]: technique 500 for processing, analyzing, and classifying EMI signals, for example to identify devices, differentiate between portions of devices, or determine proximity to a device (including contact with a device). Particular embodiments of method 500 may include machine learning techniques, as described more fully herein.;  [36]: labeling EMI signals or particular aspects thereof according to the class in which those signals belong. A class may be one or more samples of a particular fingerprint. A fingerprint is data representative of a device and, in particular embodiments, a particular context. In particular embodiments, a fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular device, such as a particular washing machine or tablet.; );
  tracking a movement of an object in the one or more rooms (see, at least, RAKOVA:  [36]: In particular embodiments, a fingerprint may be EMI signals (or aspects thereof) that are characteristic of a particular location and/or a particular device in a particular location. For example, one fingerprint may be characteristic of a user's tablet in the user's living room (determined, for example, based on sensor data such as EMI signals (or lack thereof) from other devices in the user's living room) and another fingerprint may be characteristic of the same tablet but in the user's bedroom (again based on sensor data such as EMI signals (or lack thereof) from other devices in the user's bedroom).),
 It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) whether those devices are connected to a network or not (JONES 47]) with the technique of RAKOVA, which teaches creating a map of a user’s environment using detected electromagnetic interference (EMI) signals (RAKOVA  [58]),  in order to “improve locating a user and objects in the user’s environment” or enhance a GPS location or tune a communication channel in a noisy environment (RAKOVA  [50]).

JONES and RAKOVA do not expressly disclose the following limitations, which JAKOBSSON however, teaches:
wherein determining the type of the at least one of the at least one of the one or more rooms is further based on at least one of an amount of time the object has spent in the one or more rooms, the amount of time based on the tracked movement of the object (see, at least, JAKOBSSON:  [84]: the determination of what is likely to be a bedroom is performed based on detecting a long-term presence with a very weak signal (not much movement, not much sound, and with periodic lack of signal), preferably during the same time of the day (or night) for a series of days. For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between.);
 and  a traffic pattern of the object in the one or more rooms, the traffic pattern of the object based on the tracked movement of the object (see, at least, JAKOBSSON: [0119] A room can also be determined to be a kitchen 128 by being used in a manner consistent with kitchen use. This includes being used soon after a user leaves the bedroom in the morning (for breakfast); for having sound profiles from sound sensor 101 indicative of a kitchen (the humming of a dishwasher or the gurgling of a coffee maker; [84]: For example, the system may determine that a user enters an area at 10:35 pm, and that a user—presumably the same—exits the area at 6:00 am, and that there is intermittent minor movement and sound in between. On a second day, the system, may detect the arrival of a user at 10:25 pm and the departure of a user at 5:52 am, with low-strength sensor signal associated with the space in between. After a few days of largely consistent determinations of this type, this area, defined as the space covered by a small set of nodes and associated sensors, is determined tentatively to be a bedroom.;  [119]: A room can also be determined to be a kitchen by being used in a manner consistent with kitchen use. This includes being used soon after a user leaves the bedroom in the morning (for breakfast)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of JONES and RAKOVA, which discloses systems and methods of generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) and teaches creating a map of a user’s environment using detected electromagnetic interference (EMI) signals (RAKOVA  [58]), with the technique of JAKOBSSON, which teaches determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]), in order to provide an accurate and efficient technique that can provide analysis without requiring vast amounts of tagged data for understanding an observed space and react to the derived understanding in a manner that provides a benefit to users (JAKOBSSON  [3]).

Regarding claim(s) 7,
The combination of JONES, JAKOBSSON and RAKOVA and teaches all of the limitations of claims 1 and 6.
JONES and JAKOBSSON do not expressly disclose the following limitations, which RAKOVA however, further teaches:
 wherein determining a type of the at least one of the object based on the EMI data includes determining a unique digital identifier (unique ID) of the object (see, at least, RAKOVA:  [36]:  A fingerprint is data representative of a device;  [37]: a fingerprint may correspond to a particular instance of [a] model of car. In particular embodiments, some or all fingerprints associated with a classification model may be predetermined for [a] device;  [38]: EMI signals are analyzed and checked if they correspond to any stored fingerprints).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of JONES, JAKOBSSON and RAKOVA which teaches generating a visual representation of an operating environment that includes a floorplan map that is populated with icons indicating respective locations and operating states of electronic devices (JONES [45]) using sensors (JONES  [86]) whether those devices are connected to a network or not (JONES 47]) and determining a physical layout of at least a portion of an area that includes a set of sensor devices (JAKOBSSON  [5]) with the technique of RAKOVA, which teaches creating a map of a user’s environment using detected electromagnetic interference (EMI) signals (RAKOVA  [58]),  in order to “improve locating a user and objects in the user’s environment” or enhance a GPS location or tune a communication channel in a noisy environment (RAKOVA  [50]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694